MEMORANDUM **
Sukhvinder Singh, a native and citizen of India, petitions for review of the decision *759of the Board of Immigration Appeals adopting and affirming an immigration judge’s decision denying his applications for asylum, withholding of removal, and protection under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Manimbao v. Ashcroft, 329 F.3d 655, 658 (9th Cir.2003), and we grant the petition for review.
The inconsistencies in Singh’s testimony were minor and insufficient grounds for an adverse credibility finding. See id. at 660. Singh’s testimony regarding the contents of the pamphlets he distributed and the goals of the party he supported were sufficiently detailed. See Akinmade v. INS, 196 F.3d 951, 957 (9th Cir.1999). Substantial evidence does not support the adverse credibility determination.
Taking Singh’s testimony as true, he established past persecution and is entitled to a presumption that he has a well-founded fear of future persecution. See Popova v. INS, 273 F.3d 1251, 1259 (9th Cir.2001).
We grant the petition for review and remand, pursuant to INS v. Ventura, 537 U.S. 12, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam), so that the agency may determine whether the government can rebut the presumption, and for other proceedings consistent with this memorandum disposition.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.